wh an : A

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT >
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v, (For Offenses Committed On or After November 1, 1987)

Martin Santiago-Cruz Case Number: 3:19-mj-24592

 

 

 

 

 

 

 

 

Dana M. Grintes fe § ae = ~ my
Defendant's Attorne . e Bove ame i
REGISTRATION NO. 92040298 | : | DEC 12 2019
THE DEFENDANT: to
KI pleaded guilty to count(s) 1 of Complaint SOUTHERN BISTRICr ee COURT A
L] was found guilty to count(s) | TY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 _ JLLEGAL ENTRY (Misdemeanor) 1 .

L] The defendant has been found not guilty on count(s)
L! Counts) . . dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED Ol days

Assessment: $10 WAIVED & Fine: WAIVED
x Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

~L) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. Lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

__ Thursday, December 12, 2019
gt ™ Date of Imposition of Sentence

nee J PWG

Dus HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | — , 3:19-mj-24592.

 

 
